United States Court of Appeals
                                                                             Fifth Circuit
                                                                            F I L E D
                                   In the                                   June 20, 2007
              United States Court of Appeals                          Charles R. Fulbruge III
                         for the Fifth Circuit                                Clerk
                              _______________

                                m 06-11250
                              Summary Calendar
                              _______________




BLACK FIRE FIGHTERS ASSOCIATION, INC. OF DALLAS, TEXAS; WALTER DUNAGIN;
        PATRICK FARRIS; SHAWN GARY; JAMES HILL, II; EDDIE JONES;
     GEORGE FLORENCE; BILLY KELLY; ELIZABETH HILTON; JOHN ROGERS;
      JAMES HUNTER, SR.; JOHN SIMIEN; BILLY INGRAM; ERVIN JACKSON;
  TIFFANY TAYLOR; ALVIN SAMPLES; MICHAEL KUYKENDALL; MACKIE REESE;
                    JACQUELINE SMITH; HELEN WATTS,

                                                   Plaintiffs-Appellants,

                                   VERSUS

            CITY OF DALLAS, TEXAS; FIRE CHIEF STEVE ABRAIRA,

                                                   Defendants-Appellees.



                   _________________________

                  Appeal from the United States District Court
                      for the Northern District of Texas
                              m 03:06-CV-1421
                ______________________________
Before SMITH, WIENER, and OWEN,                          a case under this section, except that not-
  Circuit Judges.                                        withstanding section 1447(d), a court of
                                                         appeals may accept an appeal from an order
PER CURIAM:*                                             of a district court granting or denying a
                                                         motion to remand a class action to the
   Plaintiffs, the Black Firefighters Associa-           State court from which it was removed if
tion, Inc. of Dallas and several individual His-         application is made to the court of appeals
panic firefighters, filed a civil rights class ac-       not less than 7 days after entry of the order.
tion in state court alleging racially discrimina-
tory employment practices. Defendants, the            This grant of appellate jurisdiction, by its own
City of Dallas and Fire Chief Steve Abraira,          terms, applies only to removals under
timely filed a motion to remove to federal            § 1453(b) and not to removals under § 1441.
court pursuant to 28 U.S.C. § 1441(b) based           Even if plaintiffs could avail themselves of this
on federal question jurisdiction under 28             section, they did not file the required petition
U.S.C. § 1331. Plaintiffs moved to remand,            for permission to appeal under Federal Rule of
which was denied. Plaintiffs then filed a notice      Appellate Procedure 5. See Patterson v. Dean
of interlocutory appeal of their denied motion        Morris, LLP, 444 F.3d 365, 368 (5th Cir.
pursuant to 28 U.S.C. § 1453(c)(1).                   2006).3

    This court lacks jurisdiction over the inter-        The appeal is DISMISSED for want of
locutory appeal. A motion denying remand is           jurisdiction.
not a final judgment subject to review under
28 U.S.C. § 1291,1 nor is it a collateral order
that might be reviewable under the Cohen doc-
trine.2

   Plaintiffs maintain that we have been grant-
ed jurisdiction over their appeal through a pro-
vision of the Class Action Fairness Act, 28
U.S.C. § 1453(c)(1). That section provides:

   Section 1447 shall apply to any removal of

   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-
termined that this opinion should not be published
and is not precedent except under the limited cir-
cumstances set forth in 5TH CIR. R. 47.5.4.
   1
     See Lewis v. E.I. duPont de Nemours & Co.,
183 F.2d 29, 31 (5th Cir. 1950); Mo. Pac. Ry. v.
Fitzgerald, 160 U.S. 556, 582 (1896).
   2                                                     3
     See Cohen v. Beneficial Indus. Loan Corp.,           Plaintiffs’ attempt to reclassify their appeal as
337 U.S. 541, 546; see, e.g., Rohrer, Hibler, &       a mandamus petition similarly fails; they have not
Replogle, Inc. v. Perkins, 728 F.2d 860, 862 (7th     complied with any provision of Federal Rule of
Cir. 1984) (per curiam).                              Appellate Procedure 21(a).